Order entered July 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01753-CV

                                TODD PRUETT, Appellant

                                             V.

                              LISA CLAYTON, M.D., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-14518

                                         ORDER
       We GRANT appellant’s July 23, 2014 motion to return brief to correct defects and

DIRECT the Clerk of the Court to send appellant a copy of the brief received July 1, 2014. On

our own motion, we GRANT appellant an extension of time to file his amended brief and

ORDER the amended brief be filed no later than August 7, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE